DETAILED ACTION
	The receipt is acknowledged of applicant’s after final amendment under 37 C.F.R. § 1.116 filed 02/15/2022.

	Claims 1-6, 9-14, and 23-31 previously presented. Claims 1-2, 4-6, 9-14 have been canceled. 

Claims 3 and 23-31 had been presented by the amendment filed 02/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of record, James Balls, on March 01, 2022.
The application has been amended as follows: 
The claims’ amendment filed on 02/15/2022 had been entered and further 
a)	Claims 23-29 had been canceled.
b) 	New claims 32-37 had been added. New claims 32-37 are identical to the canceled claims 24-29 but depend from claim 3 instead of canceled claim 23.

Reasons for Allowance
Claims 3 and 30-37 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 3 and 30 are directed to a method for styling hair comprising applying hair styling composition comprising as essential ingredients (a) 2-20% (claim 3) and 2-15% pullulan (claim 30), and (b) 0.1-5% (claim 3) and 0.1-3% carboxymethyl cellulose (cellulose gum) (claim 30), wherein the ratio of (a) to (b) is 5:1 to 30:1 (claim 3) and 10:1 to 30:1 (claim 30). The closest prior art for Huynh teaches pullulan and cellulose gum in a laundry list, and no suggestion for combination of both. The only reference teaches combination of pullulan and cellulose gum is Nakashio that teaches combination in a facial pack and at a ratio of 4:1 that is below the claimed ratio. Bergfeld teaches 12% pullulan in cosmetic composition, not hair styling composition, and Dijk teaches 0.01-5% cellulose gum in a cosmetic composition, not hair styling composition. The declaration under 37 C.F.R. § 1.132 filed on 12/13/2021 compares the claimed composition comprising 4% pullulan and 0.2% cellulose gum with a composition comprising only 4% pullulan and with composition comprising only 0.2% cellulose gum. The data shows the combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./